      Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 1 of 6

(Revf
    sed03/2020)
                            '


                                    UNITED STXTESDISTRICT COURT
                                    SOUTHERN2.bI
                                              f
                                                STRICT OFFLORIDA
                                                     '
                                                    @
                                Appsxltxxcss4$xo:
                                                .1
                                                     5
                                        cAsE xo.:.a l- tsout; q ov
                                                .,
                                                    z'
                                                                    -

                                              j
                                              '.
                                                (1.
                                                  '
                                                T
                                                .
                                                j
                                                kr
                                                 '
                                                 .
UNITED STATESOFAMERJCY:                         i'
                                                .
                                                '
                                                    ).
                      Plaintiff,                'j
                                                .
                                                .*t
                                                )
                                                :L
                                               ,o.         I..
                                                             1
                                                             'sN(# :
                                                if
                                                ;
                                                .




 f--
   e1.
     ,:. M csrvuc-
                 z-
                        Cfendant,
1,                the tmdersigned defendantand 1or we,the undersigned suzeties,jointly and severally
acknowledgethatweandourpersonalrepresentatives,jointlyandseverally,arebotmdtopaytheUnitedStatesof
Amelica,thesum of
$ t
                                    STANDARD èoxolTloxsoFBoxo
Theconditiensofthisbondàrethatthedefenjant:
    1. Shall appear before this Courtand at such other places as the defendant m ay be required to appear,in
accordance w ith any and a1lorders and directions relating to the defendant's appearance in thiscase,including
appearance forviolation ofa condition ofthe defendant's release asm ay be ordered or notified by thisCourtor
any otherUnited StatesDistrictCourtto whichthedefendantmay beheld toanswerorthecausetransferred.The
defendantisrequired to ascertain from the Clerk ofCourtordefense counselthe tim e and place of allscheduled
proceedings on the case. ln no eventm ay a defendantassum e thathisorher case hasbeen dism issed unlessthe
Courthasentered an orderofdismissal. Thedefendantisto abideby anyjudgmententeredinsuch matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectionincormectionwithsuchjudgment.
This is a continuing bend,including any proceeding on appealor review ,w hich shallrem ain in full force and
effectuntilsuch tim e as the Courtshallorderotherw ise.

   2. M ay nottraveloutside the Southern D istrictof Florida unless otherw ise approved by the Courtprior to
anysuchtravel.TheSouthernDistrictofFloridL'
                                          consistsofthefollowingcounties:Broward,Higlllands,Indian
R-iver,M artin,M iam i-D ade,M orlroe,O keechobee,Palm Beach and St.Lucie.

    3. M ay notchange his/her presentaddress withoutpriornotification and approvalfrom the U .S.Probation
Ofticerorthe Court.

   4. M ustcooperate with 1aw enforcementoîficers in the collection of a DNA sample if the collection is
required by 42 U .S.C.Section 14135a.

   5. M ustnotviolate any federal,state orlocallaw whileon release in tllis case.Shouldthe defendantcome
in contactw ith 1aw enforcem enthe/she shallnotify the U .S.Probation Officerw ithin 72 hours.
       Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 2 of 6

                                                               oEFExoxxT:Uw crhku-,ç'.
                                                               cAsE NUMBER:Q 1- kso o-go
                                                               PAGE Tw o


                                         SPECIAL CONDITIONS O F BOND
In addition to compliance with the previously stated conditions ofbond,the defendantmustcomply with the
special onditions checked below :

     a.Surrenderallnassnortsand traveldoctlm ents,ifany,to PretrialSelwicesand notobtain any traveldocum ents
           during the pendency ofthe case;
       .   ReporttoPretrialSenicesasfollows:( asdizectedor timets)aweek inpersonand                   timets)aweekby
       telephone;
     c.Submittosubstanceabusetesting and/ortréatm ent,contributeto the costofservicesrendered based on ability
       to pay,as determ ined by the U .S.Probatioù Officer;
     d.Refrain f'
                rom       excessive OR      abstain from alcoholuse or any use ofanarcoticdrug orothercontrolled
           substance,asdefmedinsection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
       a licensed m edicalpractitioner;
     e.Participate in a m ental health assessm entpnd/or treatm entand contribute to the costs of services rendered
       based on ability to pay,asdeterm ined by the U .S.Probation O fticer;
     f.Employmentrestrictionts):
     g.M aintain oractively seek full-tim e em ploym ent;
     h:M aintain orbegin an educationalprogram ;
     ,.*

 Z'
..i.Avoid al1contactwithvictimsorwitnessestothecrimescharged,exceptthrough counsel. TheAUSA shall
           provide defense counsel and pretrial services w ith the nam es of all victim s or w itnesses.The prohibition
           against contact does nottake effect until defense counsel receives the list.The prohibition against contact
           applies only to those persons on the list,butthe prosecutor m ay expand the listby sending w ritten notice to
           defensecounselandpretrialservices,;
     j.l voidallcontactwithco-defendantsanddefendantsinrelatedcases,exceptthroughcounsel;
       Refrainfrom possessingafirearm,destructivedeviceorotherdangerousweaponsandshallsurrender(ifany),
       .

        heirconcealedweaponspermittotheU.S.
           .
                                              :ProbationOffice;s
                                                               rxa-rq-'xe txj pfai t-tl-l-ec-t
     1.None ofthesignatoriesm ay sell,pledge,m ortgage,hypothecate,encum ber,etc.,any realproperty they own,
       untilthe bond isdischarged,or otherw ise m oditied by the Courl;
     m .M ay notvisitcom m ercialtransportation e'
                                                 stablishm ent:airports,seaport/m arinas,com m ercialbus tenninals,
        train stations,etc.;
     n. Defendant shallconsentto the U .S.Probation Officer conducting periodic unnnnounced exam inations ofthe
        defendant'scomputerequipmentathis/herplace ofemploym entoron the computerathis/herresidencewllich
           m ay include retrievaland copying ofalldata âom the computerts)and any intem alorextel'
                                                                                                 nalperipheralsto
           ensure compliancewith tlliscondition and/orrem ovalofsuch equipm entforthepurpose ofconducting a more
           thorough inspection;and corksentatthedirection oftheU .S.Probation Ofticerto haveinstalled on the defendantRs
           computerts),atthedefendM t'sexpense,anyhardwareorsoftwaresystemstomorlitorthedefendant'scomputer
           use;
     Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 3 of 6

                                                         DEFENDANT:            uez.sF.
                                                         CASENUMBER:Q l-blzo-ûbk
                                                         PAG E TH REE


    o.LOCATION M ONITO RIN G PROGRAM : The defendant shall be monitored by the fonu of location
      monitoring and shallabideby all clm ology requirem entsasnoted below,aswellascontlibutetothecostsof
     senicesrenderedbasedon ( ability topay asdeterminedbytheU.S.Probation Officer- or- ( )paidby
     U.S.Probation;
        Location m onitoring teclm ology atthe discretion ofthe officer
          RadioFrequency(R-
                          F)monitoring(EledronicM onitoring)
            ctive Gps M onitoring
      -   vo'eRecognition
           urfew:YOuazerestrictedtoyourresidenceevelydayfrom              to U> orasdizectedbythesupezvising
          officer.
                                                      OR
          H om e D etention:You are restzicted to yourresidence ata11tim esexceptfor:
          (   )medical
          (   )substanceabuseormentalhealthtreatment
          (   )couz'tappearances
          (   )a'
                ttomeyvisitsorcoul'torderedobligations
          (   )religiousservices
          (   )employment
          (   )otheractivitiesaspre-approvedbythesupervisingofficer
-   p.RESIDENTIAL RE-ENTRY CENTER :The defendant shallreside at a residentialre-entry center or
      halfway houseandabideby alltherulesandregulationsofthepropnm.Thecosttobepaidby ( lpretrial
      Services or ( )based on the defendant's ability to pay.You are restricted to theresidentialre-entry
      center/hale ay houseatalltimesexceptfor:
          )employment
        )education
        )religioussenices
        )medical,substanceabuse,ormentalhealthtreatment
        )attorneyvisits
        )couz'tappearances
        )coul'torderedobligations
        )reportingtoPretrialServices
      ( )other                                                             -
-   q.Third-party Custody:                    '                     w illserve as athird party custodian and will
      reportany violations ofthe release conditions to the U .S.Probation Officer. Failure to com ply w ith these
      requirements,thethird party custodian can be subjectto theprovisionsof18U.S.C.j401,ContemptOf
      C ourt.
    r.Thedefendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
      U.S.C.1030(e)(1)),otherelectroniccommunicationordatastoragedevicesormedia,oroftice,toasearch
      conducted by a Urlited States Probation Officer. The defendant m ust w al'
                                                                               n any other occupants that the
      premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
      tim e and in a reasonable m alm er.                                               '
Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 4 of 6
                                                         DEFENDANT: FXG ryknr ,IR
                                                         CASE NUM BER:Q )-G tnK -fkb:/
                                                         PAGE FOUR


   M andatory A dam W alsh Conditions: D efendant shall abide by specified restrictions on personal
associations,place of abode,or travel,to avoid a1lcontactwith an alleged victim of the crim e and with a
potential witness who may testify concep ing the offense;report on a regular basis to a designated law
enforcementagency,pretrialservicesagencyorotheragency;comply withaspecifiedctzrfew (with electronic
monitoring)andrefrainfrom possessingafirearm,destructivedeviceorotherdangerousweapons.
t.AdditionalSex Offense ConditionsForD efendantsCham ed orConvicted ofaSexualOffense:
                 )Defendantmayn0thavecontactwithvictimts),Oranychildundeztheageof18,llnlessapproved
                   by the Courtor allowed by the U .S.Probation O fficer.
                 )Thedefendantshallnotposselsoruseany dataencryptionteclmiqueorprogram andshall
                   provide passw ords and adm inistrative rightsto the U .S.Probation O fficer.
                   Defendantshallparticipatein specialized sex offenderevaluation andtreatment,ifnecessary,
                   and to contributetothecostsofseniceszendered based on ability to pay,asdetermined by
                   theU .S.Probation Oftice.
                 )Defendantshallnotpossess,procure,purchaseorotherwiseobtainanyinternetcapabledevice
                    ancl/orcom puter.Additionally,thedefendantisprollibited from using anotherindividual's
                    computerordevicethathasinternetcapability.
                 )Defendantisprohibitedfzom establishingormaintainîngany emailaccountorsocialmedia
                    account.Additionally,thedefendantisprohibited from using anotherindividual'sem ailaccount
                    Orsocialm ediaaccount.M ustprovidem onthly orupon request,personalphoneand creditcard
                    billingsto PretrialServices to confirm there are no servicesw ith any intem etservicesprovider.
                 )Defendantisnotpermittedtoenterplaceswherechildren congregateincluding,butnotlirnited
                   to any play areas,playgrounds,libraries,children-them ed restaurants,daycares,schools,
                   am usem entparks,carnivals/fairs,unlessapprovedby theU .S.Probation Officer.
                 )Thedefendantshallnotbeinkolvedin anychildren'soryouthorganizations.
                 ) Defendantisprohibitedfrom viewing,owning,orpossessingany obscene,pornographic,or
                   sexually stim ulating visualorauditory m aterial,including telephone,electronicm edia,
                   Com pklterProgfam s,OfCOIIIPIXCF SCIW CCS.
                 )Thedefendantshallparticipatein amaintenancepolygraph exnminationtoperiodically
                   investigate the defendant's com pliance.The polygraph exam ination shallspecifically address
                   only defendant'scom pliance ornon-compliancewith thespecialconditionsofrelease and shall
                   notinquireintothefactsoftiependingcriminalcaseagainstdefendant.Thedefendantwill
                   contributetothecostsofservicesrendered(co-payment)basedonabilitytopay oravailability
                   ofthirdpartypayment. g,  jsc oy
u.M ay travelto and from :             f-'
                                         :!...l c.û Cokàwxc za
                                                             -and mustnotify PretrialSelwices oftravelplansbefore
leaving and upon return.
v.CU          y w ith the follow ing additionalconditions ofbond:
-
        oe- om lt-n,k waos.z cG krx.cv ïxx-ea',w '
        u                                        ïc.-- 1 lrxva J.o fh o G?. ar-(N.tk.<k.
                                             '                       y
    .


        (lo             - -       1
    Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 5 of 6

                                                       DEFENDANT:NxGrhut'f-, V.
                                                                             -

                                                       cAsE NIJM BER:Q )- (oklao -qug
                                                       PAGE FIVE


                  PENALTIES AND SANCTiONSAPPLICABLE T0 DEFENDANT
      Violation ofany oftheforegoing conditionsofrelease may resultin the imm ediateissuanceofawanunt
forthe defendant'sarrest,a revocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.j3148,
forfeitureofany bailposted,and aprosecutionforcontemptasprovidedin 18U.S.C.j401,which couldresult
in apossibleterm ofimprisonm entora fine.

       The comm ission of any offense while on pretrialrelease may result in an additional sentence upon
conviction forsuch offenseto aterm ofimprisonm entofnotm ore than ten years,iftheoffenseisafelony;ora
term of imprisonm entof not m ore than one year,if the offense is a misdem eanor.This sentence shall be
consecutiveto any othersentenceandm ustbeimposedin addition to thesentencereceived fortheoffenseitself.

       Title18U.S.C.j1503makesitafelonycriminaloffensepunishablebyimprisonmentanda$250,000fine
tointimidateorattempttointimidateawitness,jurororofficerofthecourt;18U.S.C.j1510makesitafelony
crim inaloffensepunishableby im prisonmentand a$250,000 tineto obstructacriminalinvestigation;18U.S.C.
jl512 makesitafelony criminaloffense pllnishableby imprisonmentand a $250,000 fineto tamperwith a
witness,victim orinformant;and 18U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
and a$250,000 finetoretaliateagainstawitness,victim orinformant,orthzeaten to doso.

       Itisacriminaloffenseunder 18 U.S.C.j3146,ifafterhaving been released,thedefendantknowingly
failsto appearasrequired by the conditionsofrelease,orto surrenderforthe service ofsentence pursuantto a
courtorder.Ifthe defendantwasreleased in colmection with acharge of,orwhileawaiting sentence,surrender
forthe sezvice ofa sentence,orappealorcertiorariafter conviction for:

    (1)an offensepunishableby death,lifeimprisonment,orimprisonmentforatenu offifteen yearsormore
       the defendantshallbefined notm orethan $250,000 orimprisoned fornotm orethan tenyears,orboth;
    (2)anoffensepunishablebyimprisonmentforatenn offiveyearsormore,butlessthanfifteenyeazs,the
       defendantshallbefined notm orethan $250,000 orim prisoned fornotm orethan fiveyears,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwo
                             .
                                              '

       years,orboth;
    (4)amisdemeanor,thedefendantshallbefinednotmorethan $100,000orimprisonednotmorethan one
       yeaz,ozboth.

       A term ofim prisonm entim posed forfailureto appearorsurrender shallbe consecutiveto the sentence of
imprisonm entfOrany otheroffense.In addition,afailuretoappearm ay resultin theforfeitureofanybailposted,
which m eansthatthe defendantwillbe obligated to pay thefullamountofthebond,which m ay be enforced by
allapplicablelawsoftheUnited States.
      Case 0:21-mj-06020-AOV Document 5 Entered on FLSD Docket 01/19/2021 Page 6 of 6

                                                                            DEFENDANT: fY'w--\1.lt.'.t.. I   i::
                                                                            CASE NUMBER: � 1- loDJ...0-Auv
                                                                            PAGE SIX

                                   PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions may be declared by a judicial officer
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is forfeited
and the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
surety jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Rules of Criminal Procedure and other laws of the United States.

                                                             SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the tenns of this bond. I promise to obey
all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the tenns of the bond.
If I am an agent acting for or on behalf of a corporate surety, I further represent that I am a duly authorized agent for the corporate surety
and have full power to execute this bond in the amount stated.

                                                          M    DEFENDANT
Signed this____ day of ________ , 20
Signed and acknowledged before me:
WITNESS:        ---------------
        City                           State

                                                          CORPORA TE SURETY
Signed
  �    this---- day of --------- , 20                                  at _______, Florida
SURETY:        ----------------                                        AGENT: (Signature)

         City                             State
                                                                       PRINT NAME:     -----------------
                                                          INDIVIDUAL SURETIES
Signed this_ day of ____ , 20_ at _ _
                                    _ � Florida                          Signed th.is_ day of _____ , 20_ at ______, Florida
SURETY: (Signature)                                                                        --------------
                                                                         SURETY: (Signature)
PRINT NAME:                                                              PRINT NAME: ----------------
RELATIONSIIlP TO DEFENDANT:                                              RELATIONSIIlP TO DEFENDANT: ----------

                City                              State                         City                                     State

Signed this_ day of ____ _ , 20_ at ___                    � Florida    Signed this_ day of ____ _ , 20_ at ______, Florida
SURETY: (Signature)                                                                        --------------
                                                                         SURETY: (Signature)
PRINT NAME:                                                             PRINT NAME:      -----------------
RELATIONSIllP TO DEFENDANT:                                             RELATIONSIIlP TO DEFENDANT:



                                                                                                        pl_�
                City                              State                         City                                     State

                                                    APPROVALBYTH
                  Jan 19, 2021                                                �
Date:
                                                                         ALICIA O. VALLE
                                                                         UNITED STATES MAGISTRATE JUDGE
